Citation Nr: 0819966	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-28 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a bilateral hearing loss is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in October 2005.  In a letter dated September 2006 the 
veteran was also informed of how disability
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
supplemental statement of the case (SSOC) was issued in April 
2008.  

The veteran contends that his bilateral hearing loss is a 
result of noise exposure while serving as a gunner during 
active service.  The veteran's DD Form 214 (Report of 
Discharge From Service) noted that his military occupational 
specialty was a cook with the 38th AAA Gunnery Battalion.  It 
was noted on that form that he attended army food service 
school beginning in April 1951, approximately 3 months after 
entering service.  In December 1952, he was hospitalized for 
tonsillitis, and remained hospitalized until March 1953.  In 
the records associated with that episode, it was indicated 
that he had never served overseas, and that his duty was as a 
cook.   

The veteran stated in a substantive appeal (VA Form 9) dated 
in April 2007 that before becoming a cook, he worked as a 
gunner for 6 months.  A January 1951 enlistment examination 
report showed normal hearing findings with 15/15 on whispered 
voice test in both ears.  A July 1953 health history report 
noted that the veteran reported difficulty hearing in both 
ears.  However, his January 1954 separation examination 
report showed normal hearing findings with 15/15 in both ears 
on whispered voice and spoken voice tests.  Likewise, a 
January 1956 VA medical examination report did not note any 
hearing impairment.  

Post-service treatment records dated many years after service 
indicate that the veteran has a bilateral hearing loss under 
38 C.F.R. § 3.385.  An October 2005 statement from a private 
treatment provider, Dr. A. R., reported that he first treated 
the veteran for hearing loss in August 1999.  A June 2007 VA 
physician statement from the Coatesville, Pennsylvania VA 
Medical Center (VAMC) indicated that the veteran established 
care there in August 2005, was noted to have a severe hearing 
problem even with hearing aids, and was seen by audiology 
several times.  A March 2008 audiologic VA examination report 
assessed mild to severe precipitously sloping sensorineural 
hearing loss with poor speech discrimination in each ear.  
The examiner attributed the veteran's hearing loss to his 36-
year civilian occupational exposure driving a forklift and 
explained that there was no evidence that he was exposed to a 
lot of noise in the military.

The claims file reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Coatesville, Pennsylvania; however, as the claims file only 
includes VA treatment notes dated in August 2005 as well as a 
June 2007 VA physician statement from that facility, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  
During his March 2008 VA audiometric examination, the veteran 
related that in the 1970's, he sought treatment at the Thomas 
Jefferson University Hospital and the Hahnemann University 
Hospital for a hearing loss.  Those records should be 
obtained.   

In this case, subsequent to the issuance of the supplemental 
statement of the case (SSOC) in April 2008, the veteran 
submitted VA medical records dated in August 2005 from the 
Coatesville VAMC in support of his claim.  With regard to the 
newly submitted evidence, the Board notes that the veteran 
did not submit a waiver of initial RO review with this 
evidence.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2007).  Thus, the RO must review all new 
evidence, and if the claim remains denied, include such 
evidence in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by the 
Courts, are fully complied with and 
satisfied

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for a hearing loss since his 
separation from service.  Of particular 
interest are the treatment records for a 
bilateral hearing loss from the 
Coatesville, Pennsylvania VAMC from 
August 2005 to the present, as well as 
records from the Thomas Jefferson 
University Hospital and the Hahnemann 
University Hospital, both located in 
Philadelphia, Pennsylvania.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above development has been 
completed as best as possible, the 
veteran should be afforded a VA 
audiometric examination to determine the 
etiology of his hearing loss.  All 
indicated tests and studies are to be 
performed, and a comprehensive pre- and 
post- service social and occupational 
history regarding noise exposure is to be 
obtained from the veteran.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the claims folder, 
examination of the veteran, and utilizing 
sound medical principles, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater), that the veteran developed a 
hearing loss as a result of service.  
Sustainable reasons and bases for any 
opinion rendered are to be included in 
the discussion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The RO must then readjudicate the 
issue on appeal with consideration of any 
additional evidence received since the 
April 2008 SSOC.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative that shows 
consideration of all additional pertinent 
evidence.  The veteran should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



